Exhibit 10.2

 

EXHIBIT “C”

Attached to and made part of that certain Development Agreement, dated effective
May 6, 2011 by and between Gulfport Energy Corporation, Windsor Ohio, LLC and
Rhino Exploration, LLC

 

A.A.P.L. FORM 610-1982

 

MODEL FORM OPERATING AGREEMENT

 

OPERATING AGREEMENT

 

DATED

 

May 6, 2011,

 

year

 

OPERATOR

Gulfport Energy Corporation

 

 

CONTRACT AREA

See Exhibit “A”

 

 

COUNTY OR PARISH OF

 

Belmont, Carroll, Columbiana, Guernsey, Harrison, Jefferson, Mahoning, Monroe,
Noble, Portage, Stark, Summit and Tuscarawas

 

STATE OF

 

Ohio

 

 

 

 

 

 

 

 

 

COPYRIGHT 1982 — ALL RIGHTS RESERVED AMERICAN ASSOCIATION OF PETROLEUM LANDMEN,
4100 FOSSIL CREEK BLVD., FORT WORTH, TEXAS, 76137-2791, APPROVED FORM. A.A.P.L.
NO. 610 — 1982 REVISED

 

 

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Article

 

Title

Page

 

 

 

 

 

I.

 

DEFINITIONS

1

II.

 

EXHIBITS

1

III.

 

INTERESTS OF PARTIES

2

 

 

A.

OIL AND GAS INTERESTS

2

 

 

B.

INTERESTS OF PARTIES IN COSTS AND PRODUCTION

2

 

 

C.

EXCESS ROYALTIES, OVERRIDING ROYALTIES AND OTHER PAYMENTS

2

 

 

D.

SUBSEQUENTLY CREATED INTERESTS

2

IV.

 

TITLES

2

 

 

A.

TITLE EXAMINATION

2-3

 

 

B.

LOSS OF TITLE

3

 

 

 

1.

Failure of Title

3

 

 

 

2.

Loss by Non-Payment or Erroneous Payment of Amount Due

3

 

 

 

3.

Other Losses

3

V.

 

OPERATOR

4

 

 

A.

DESIGNATION AND RESPONSIBILITIES OF OPERATOR

4

 

 

B.

RESIGNATION OR REMOVAL OF OPERATOR AND SELECTION OF SUCCESSOR

4

 

 

 

1.

Resignation or Removal of Operator

4

 

 

 

2.

Selection of Successor Operator

4

 

 

C.

EMPLOYEES

4

 

 

D.

DRILLING CONTRACTS

4

VI.

 

DRILLING AND DEVELOPMENT

4

 

 

A.

INITIAL WELL

4-5

 

 

B.

SUBSEQUENT OPERATIONS

5

 

 

 

1.

Proposed Operations

5

 

 

 

2.

Operations by Less than All Parties

5-6-7

 

 

 

3.

Stand-By Time

7

 

 

 

4.

Sidetracking

7

 

 

C.

TAKING PRODUCTION IN KIND

7

 

 

D.

ACCESS TO CONTRACT AREA AND INFORMATION

8

 

 

E.

ABANDONMENT OF WELLS

8

 

 

 

1.

Abandonment of Dry Holes

8

 

 

 

2.

Abandonment of Wells that have Produced

8-9

 

 

 

3.

Abandonment of Non-Consent Operations

10

VII.

 

EXPENDITURES AND LIABILITY OF PARTIES

10

 

 

A.

LIABILITY OF PARTIES

10

 

 

B.

LIENS AND PAYMENT DEFAULTS

10

 

 

C.

PAYMENTS AND ACCOUNTING

10

 

 

D.

LIMITATION OF EXPENDITURES

10-11

 

 

 

1.

Drill or Deepen

10-11

 

 

 

2.

Rework or Plug Back

11

 

 

 

3.

Other Operations

11

 

 

E.

RENTALS, SHUT-IN WELL PAYMENTS AND MINIMUM ROYALTIES

11

 

 

F.

TAXES

11

 

 

G.

INSURANCE

12

VIII.

 

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

12

 

 

A.

SURRENDER OF LEASES

12

 

 

B.

RENEWAL OR EXTENSION OF LEASES

12

 

 

C.

ACREAGE OR CASH CONTRIBUTIONS

12-13

 

 

D.

MAINTENANCE OF UNIFORM INTEREST

13

 

 

E.

WAIVER OF RIGHTS TO PARTITION

13

 

 

F.

PREFERENTIAL RIGHT TO PURCHASE

13

IX.

 

INTERNAL REVENUE CODE ELECTION

13

X.

 

CLAIMS AND LAWSUITS

14

XI.

 

FORCE MAJEURE

14

XII.

 

NOTICES

14

XIII.

 

TERM OF AGREEMENT

14

XIV.

 

COMPLIANCE WITH LAWS AND REGULATIONS

15

 

 

A.

LAWS, REGULATIONS AND ORDERS

15

 

 

B.

GOVERNING LAW

15

 

 

C.

REGULATORY AGENCIES

15

XV.

 

OTHER PROVISIONS

16

XVI.

 

MISCELLANEOUS

20

 

--------------------------------------------------------------------------------


 

OPERATING AGREEMENT

 

THIS AGREEMENT, entered into by and between Gulfport Energy Corporation,
hereinafter designated and referred to as “Operator”, and the signatory party or
parties other than Operator, sometimes hereinafter referred to individually
herein as “Non-Operator”, and collectively as “Non-Operators”.

 

WITNESSETH:

 

WHEREAS, the parties to this agreement are owners of oil and gas leases and/or
oil and gas interests in the land identified in Exhibit “A”, and the parties
hereto have reached an agreement to explore and develop these leases and/or oil
and gas interests for the production of oil and gas to the extent and as
hereinafter provided,

 

NOW, THEREFORE, it is agreed as follows:

 

ARTICLE I.

DEFINITIONS

 

As used in this agreement, the following words and terms shall have the meanings
here ascribed to them:

 

A. The term “oil and gas” shall mean oil, gas, casinghead gas, gas condensate,
and all other liquid or gaseous hydrocarbons and other marketable substances
produced therewith, unless an intent to limit the inclusiveness of this term is
specifically stated.

 

B. The terms “oil and gas lease”, “lease” and “leasehold” shall mean the oil and
gas leases covering tracts of land lying within the Contract Area which are
owned by the parties to this agreement.

 

C. The term “oil and gas interests” shall mean unleased fee and mineral
interests in tracts of land lying within the Contract Area which are owned by
parties to this agreement.

 

D. The term “Contract Area” shall mean all of the lands, oil and gas leasehold
interests and oil and gas interests intended to be developed and operated for
oil and gas purposes under this agreement. Such lands, oil and gas leasehold
interests and oil and gas interests are described in Exhibit “A”.

 

E. The term “drilling unit” shall mean the area fixed for the drilling of one
well by order or rule of any state or federal body having authority. If a
drilling unit is not fixed by any such rule or order, a drilling unit shall be
the drilling unit as established by the pattern of drilling in the Contract Area
or as fixed by express agreement of the Drilling Parties.

 

F. The term “drillsite” shall mean the oil and gas lease or interest on which a
proposed well is to be located.

 

G. The terms “Drilling Party” and “Consenting Party” shall mean a party who
agrees to join in and pay its share of the cost of any operation conducted under
the provisions of this agreement.

 

H. The terms “Non-Drilling Party” and “Non-Consenting Party” shall mean a party
who elects not to participate in a proposed operation.

 

Unless the context otherwise clearly indicates, words used in the singular
include the plural, the plural includes the singular, and the neuter gender
includes the masculine and the feminine.

 

ARTICLE II.

EXHIBITS

 

The following exhibits, as indicated below and attached hereto, are incorporated
in and made a part hereof:

 

x     A. Exhibit “A”, shall include the following information: Plat Only

 

(1)  Identification of lands subject to this agreement,

(2)  Restrictions, if any, as to depths, formations, or substances,

(3)  Percentages or fractional interests of parties to this agreement,

(4)  Oil and gas leases and/or oil and gas interests subject to this agreement,

(5)  Addresses of parties for notice purposes.

 

x     B. Exhibit “B”, Form of Lease.

 

x     C. Exhibit “C”, Accounting Procedure.

 

x     D. Exhibit “D”, Insurance.

 

x     E. Exhibit “E”, Gas Balancing Agreement.

 

x     F. Exhibit “F”, Non-Discrimination and Certification of Non-Segregated
Facilities.

 

o      G. Exhibit “G”, Tax Partnership.

 

If any provision of any exhibit, except Exhibits “E” and “G”, is inconsistent
with any provision contained in the body of this agreement, the provisions in
the body of this agreement shall prevail.

 

1

--------------------------------------------------------------------------------


 

ARTICLE III.

INTERESTS OF PARTIES

 

A.      Oil and Gas Interests:

 

If any party owns an oil and gas interest in the Contract Area, that interest
shall be treated for all purposes of this agreement and during the term hereof
as if it were covered by the form of oil and gas lease attached hereto as
Exhibit “B”, and the owner thereof shall be deemed to own both the royalty
interest reserved in such lease and the interest of the lessee thereunder.

 

B.      Interests of Parties in Costs and Production:

 

Unless changed by other provisions, all costs and liabilities incurred in
operations under this agreement shall be borne and paid, and all equipment and
materials acquired in operations on the Contract Area shall be owned, by the
parties as their interests are set forth in Exhibit “A”. In the same manner, the
parties shall also own all production of oil and gas from the Contract Area
subject to the payment of royalties as provided by law to the extent of the
owners interest which shall be borne as hereinafter set forth.

 

Regardless of which party has contributed the lease(s) and/or oil and gas
interest(s) hereto on which royalty is due and payable, each party entitled to
receive a share of production of oil and gas from the Contract Area shall bear
and shall pay or deliver, or cause to be paid or delivered, to the extent of its
interest in such production, the royalty amount stipulated hereinabove and shall
hold the other parties free from any liability therefor. No party shall ever be
responsible, however, on a price basis higher than the price received by such
party, to any other party’s lessor or royalty owner, and if any such other
party’s lessor or royalty owner should demand and receive settlement on a higher
price basis, the party contributing the affected lease shall bear the additional
royalty burden attributable to such higher price.

 

Nothing contained in this Article III.B. shall be deemed an assignment or
cross-assignment of interests covered hereby.

 

C.      Excess Royalties, Overriding Royalties and Other Payments:

 

Unless changed by other provisions, if the interest of any party in any lease
covered hereby is subject to any royalty, overriding royalty, production payment
or other burden on production in excess of the amount stipulated in
Article III.B., such party so burdened shall assume and alone bear all such
excess obligations and shall indemnify and hold the other parties hereto
harmless from any and all claims and demands for payment asserted by owners of
such excess burden.

 

D.      Subsequently Created Interests:

 

If any party should hereafter create an overriding royalty, production payment
or other burden payable out of production attributable to its working interest
hereunder, or if such a burden existed prior to this agreement and is not set
forth in Exhibit “A”, or was not disclosed in writing to all other parties prior
to the execution of this agreement by all parties, or is not a jointly
acknowledged and accepted obligation of all parties (any such interest being
hereinafter referred to as “subsequently created interest” irrespective of the
timing of its creation and the party out of whose working interest the
subsequently created interest is derived being hereinafter referred to as
“burdened party”), and:

 

1.               If the burdened party is required under this agreement to
assign or relinquish to any other party, or parties, all or a portion of its
working interest and/or the production attributable thereto, said other party,
or parties, shall receive said assignment and/or production free and clear of
said subsequently created interest and the burdened party shall indemnify and
save said other party, or parties, harmless from any and all claims and demands
for payment asserted by owners of the subsequently created interest; and,

 

2.               If the burdened party fails to pay, when due, its share of
expenses chargeable hereunder, all provisions of Article VII.B. shall be
enforceable against the subsequently created interest in the same manner as they
are enforceable against the working interest of the burdened party.

 

ARTICLE IV.

TITLES

 

A.      Title Examination:

 

Title examination shall be made on the drillsite and laterals of any proposed
well prior to commencement of drilling operations or, if the Drilling Parties so
request, title examination shall be made on the leases and/or oil and gas
interests included, or planned to be included, in the drilling unit around such
well. The opinion will include the ownership of the working interest, minerals,
royalty, overriding royalty and production payments under the applicable leases.
At the time a well is proposed, each party contributing leases and/or oil and
gas interests to the drillsite, or to be included in such drilling unit, shall
furnish to Operator all abstracts (including federal lease status reports),
title opinions, title papers and curative material in its possession free of
charge. All such information not in the possession of or made available to
Operator by the parties, but necessary for the examination of the title, shall
be obtained by Operator. Operator shall cause title to be examined by attorneys
on its staff or by outside attorneys. Copies of all title opinions shall be
furnished to each party hereto. The cost incurred by Operator in this title
program shall be borne as follows:

 

o      Option No. 1:  Costs incurred by Operator in procuring abstracts and
title examination (including preliminary, supplemental, shut-in gas royalty
opinions and division order title opinions) shall be a part of the
administrative overhead as provided in Exhibit “C”, and shall not be a direct
charge, whether performed by Operator’s staff attorneys or by outside attorneys.

 

2

--------------------------------------------------------------------------------


 

x     Option No. 2:  Costs incurred by Operator in procuring abstracts and fees
paid outside attorneys and lease brokers for title examination (including
preliminary, supplemental, shut-in gas royalty opinions and division order title
opinions) shall be borne by the Drilling Parties in the proportion that the
interest of each Drilling Party bears to the total interest of all Drilling
Parties as such interests appear in Exhibit “A”. Operator shall make no charge
for services rendered by its staff attorneys or other personnel in the
performance of the above functions.

 

Each party shall be responsible for securing curative matter and pooling
amendments or agreements required in connection with leases or oil and gas
interests contributed by such party. Operator shall be responsible for the
preparation and recording of pooling designations or declarations as well as the
conduct of hearings before governmental agencies for the securing of spacing or
pooling orders. This shall not prevent any party from appearing on its own
behalf at any such hearing.

 

No well shall be drilled on the Contract Area until after (1) the title to the
drillsite or drilling unit has been examined as above provided, and (2) the
title has been approved by the examining attorney or title has been accepted by
all of the parties who are to participate in the drilling of the well.

 

B.      Loss of Title:

 

1. Failure of Title:  Should any oil and gas interest or lease, or interest
therein, be lost through failure of title, which loss results in a reduction of
interest from that shown on Exhibit “A”, the party contributing the affected
lease or interest shall have ninety (90) days from final determination of title
failure to acquire a new lease or other instrument curing the entirety of the
title failure, which acquisition will not be subject to Article VIII.B., and
failing to do so, this agreement, nevertheless, shall continue in force as to
all remaining oil and gas leases and interests: and,

 

(a)  The party whose oil and gas lease or interest is affected by the title
failure shall bear alone the entire loss and it shall not be entitled to recover
from Operator or the other parties any development or operating costs which it
may have theretofore paid or incurred, but there shall be no additional
liability on its part to the other parties hereto by reason of such title
failure;

 

(b)  There shall be no retroactive adjustment of expenses incurred or revenues
received from the operation of the interest which has been lost, but the
interests of the parties shall be revised on an acreage basis, as of the time it
is determined finally that title failure has occurred, so that the interest of
the party whose lease or interest is affected by the title failure will
thereafter be reduced in the Contract Area by the amount of the interest lost;

 

(c)  If the proportionate interest of the other parties hereto in any producing
well theretofore drilled on the Contract Area is increased by reason of the
title failure, the party whose title has failed shall receive the proceeds
attributable to the increase in such interest (less costs and burdens
attributable thereto) until it has been reimbursed for unrecovered costs paid by
it in connection with such well;

 

(d)  Should any person not a party to this agreement, who is determined to be
the owner of any interest in the title which has failed, pay in any manner any
part of the cost of operation, development, or equipment, such amount shall be
paid to the party or parties who bore the costs which are so refunded;

 

(e)  Any liability to account to a third party for prior production of oil and
gas which arises by reason of title failure shall be borne by the party or
parties whose title failed in the same proportions in which they shared in such
prior production; and,

 

(f)  No charge shall be made to the joint account for legal expenses, fees or
salaries, in connection with the defense of the interest claimed by any party
hereto, it being the intention of the parties hereto that each shall defend
title to its interest and bear all expenses in connection therewith.

 

2. Loss by Non-Payment or Erroneous Payment of Amount Due:  If, through mistake
or oversight, any rental, shut-in well payment, minimum royalty or royalty
payment, is not paid or is erroneously paid, and as a result a lease or interest
therein terminates, there shall be no monetary liability against the party who
failed to make such payment. Unless the party who failed to make the required
payment secures a new lease covering the same interest within ninety (90) days
from the discovery of the failure to make proper payment, which acquisition will
not be subject to Article VIII.B., the interests of the parties shall be revised
on an acreage basis, effective as of the date of termination of the lease
involved, and the party who failed to make proper payment will no longer be
credited with an interest in the Contract Area on account of ownership of the
lease or interest which has terminated. In the event the party who failed to
make the required payment shall not have been fully reimbursed, at the time of
the loss, from the proceeds of the sale of oil and gas attributable to the lost
interest, calculated on an acreage basis, for the development and operating
costs theretofore paid on account of such interest, it shall be reimbursed for
unrecovered actual costs theretofore paid by it (but not for its share of the
cost of any dry hole previously drilled or wells previously abandoned) from so
much of the following as is necessary to effect reimbursement:

 

(a)  Proceeds of oil and gas, less operating expenses, theretofore accrued to
the credit of the lost interest, on an acreage basis, up to the amount of
unrecovered costs;

 

(b)  Proceeds, less operating expenses, thereafter accrued attributable to the
lost interest on an acreage basis, of that portion of oil and gas thereafter
produced and marketed (excluding production from any wells thereafter drilled)
which, in the absence of such lease termination, would be attributable to the
lost interest on an acreage basis, up to the amount of unrecovered costs, the
proceeds of said portion of the oil and gas to be contributed by the other
parties in proportion to their respective interest; and,

 

(c)  Any monies, up to the amount of unrecovered costs, that may be paid by any
party who is, or becomes, the owner of the interest lost, for the privilege of
participating in the Contract Area or becoming a party to this agreement.

 

3. Other Losses:  All losses incurred, other than those set forth in Articles
IV.B.1. and IV.B.2. above, shall be joint losses and shall be borne by all
parties in proportion to their interests. There shall be no readjustment of
interests in the remaining portion of the Contract Area.

 

3

--------------------------------------------------------------------------------


 

ARTICLE V.

OPERATOR

 

A.      Designation and Responsibilities of Operator:

 

Gulfport Energy Corporation shall be the Operator of the Contract Area, and
shall conduct and direct and have full control of all operations on the Contract
Area as permitted and required by, and within the limits of this agreement. It
shall conduct all such operations in a good and workmanlike manner, but it shall
have no liability as Operator to the other parties for losses sustained or
liabilities incurred, except such as may result from gross negligence or willful
misconduct.

 

B.      Resignation or Removal of Operator and Selection of Successor:

 

1. Resignation or Removal of Operator:  Operator may resign at any time by
giving written notice thereof to Non-Operators. If Operator terminates its legal
existence, no longer owns an interest hereunder in the Contract Area, or is no
longer capable of serving as Operator, Operator shall be deemed to have resigned
without any action by Non-Operators, except the selection of a successor.
Operator may be removed if it fails or refuses to carry out its duties
hereunder, or becomes insolvent, bankrupt or is placed in receivership, by the
affirmative vote of two (2) or more Non-Operators owning a majority interest
based on ownership as shown on Exhibit “A” remaining after excluding the voting
interest of Operator. Such resignation or removal shall not become effective
until 7:00 o’clock A.M. on the first day of the calendar month following the
expiration of ninety (90) days after the giving of notice of resignation by
Operator or action by the Non-Operators to remove Operator, unless a successor
Operator has been selected and assumes the duties of Operator at an earlier
date. Operator, after effective date of resignation or removal, shall be bound
by the terms hereof as a Non-Operator. A change of a corporate name or structure
of Operator or transfer of Operator’s interest to any single subsidiary, parent
or successor corporation shall not be the basis for removal of Operator.

 

2. Selection of Successor Operator:  Upon the resignation or removal of
Operator, a successor Operator shall be selected by the parties. The successor
Operator shall be selected from the parties owning an interest in the Contract
Area at the time such successor Operator is selected. The successor Operator
shall be selected by the affirmative vote of two (2) or more parties owning a
majority interest based on ownership as shown on Exhibit “A”; provided, however,
if an Operator which has been removed fails to vote or votes only to succeed
itself, the successor Operator shall be selected by the affirmative vote of two
(2) or more parties owning a majority interest based on ownership as shown on
Exhibit “A” remaining after excluding the voting interest of the Operator that
was removed.

 

C.      Employees:

 

The number of employees used by Operator in conducting operations hereunder,
their selection, and the hours of labor and the compensation for services
performed shall be determined by Operator, and all such employees shall be the
employees of Operator.

 

D.      Drilling Contracts:

 

All wells drilled on the Contract Area shall be drilled on a competitive
contract basis at the usual rates prevailing in the area. If it so desires,
Operator may employ its own tools and equipment in the drilling of wells, but
its charges therefor shall not exceed the prevailing rates in the area and the
rate of such charges shall be agreed upon by the parties in writing before
drilling operations are commenced, and such work shall be performed by Operator
under the same terms and conditions as are customary and usual in the area in
contracts of independent contractors who are doing work of a similar nature.

 

ARTICLE VI.

DRILLING AND DEVELOPMENT

 

A.      Initial Well:

 

On or before the 1st day of March, (year) 2012, Operator shall commence the
drilling of a well for oil and gas at the following location:

 

As proposed pursuant to the terms of this Agreement.

 

and shall thereafter continue the drilling of the well with due diligence to

 

Test the Utica/Point Pleasant Formation

 

unless granite or other practically impenetrable substance or condition in the
hole, which renders further drilling impractical, is encountered at a lesser
depth, or unless all parties agree to complete or abandon the well at a lesser
depth.

 

Operator shall make reasonable tests of all formations encountered during
drilling which give indication of containing oil and gas in quantities
sufficient to test, unless this agreement shall be limited in its application to
a specific formation or formations, in which event Operator shall be required to
test only the formation or formations to which this agreement may apply.

 

4

--------------------------------------------------------------------------------


 

If, in Operator’s judgment, the well will not produce oil or gas in paying
quantities, and it wishes to plug and abandon the well as a dry hole, the
provisions of Article VI.E.1. shall thereafter apply.

 

B.      Subsequent Operations:

 

1. Proposed Operations:  Should any party hereto desire to drill any well on the
Contract Area other than the well provided for in Article VI.A., or to rework,
deepen or plug back a dry hole drilled at the joint expense of all parties or a
well jointly owned by all

the parties and not then producing in paying quantities, the party desiring to
drill, rework, deepen or plug back such a well shall give the other parties
written notice of the proposed operation, specifying the work to be performed,
the location, proposed depth, objective formation and the estimated cost of the
operation. The parties receiving such a notice shall have thirty (30) days after
receipt of the notice within which to notify the party wishing to do the work
whether they elect to participate in the cost of the proposed operation. If a
drilling rig is on location, notice of a proposal to rework, plug back or drill
deeper may be given by telephone and the response period shall be limited to
twenty-four (24) forty-eight (48) hours, exclusive of Saturday, Sunday, and
legal holidays. Failure of a party receiving such notice to reply within the
period above fixed shall constitute an election by that party not to participate
in the cost of the proposed operation. Any notice or response given by telephone
shall be promptly confirmed in writing.

 

If all parties elect to participate in such a proposed operation, Operator
shall, within ninety (90) days after expiration of the notice period of thirty
(30) days (or as promptly as possible after the expiration of the twenty-four
(24) forty-eight (48) hour period when a drilling rig is on location, as the
case may be), actually commence the proposed operation and complete it with due
diligence at the risk and expense of all parties hereto; provided, however, said
commencement date may be extended upon written notice of same by Operator to the
other parties, for a period of up to thirty (30) additional days if, in the sole
opinion of Operator, such additional time is reasonably necessary to obtain
permits from governmental authorities, surface rights (including rights-of-way)
or appropriate drilling equipment, or to complete title examination or curative
matter required for title approval or acceptance. Notwithstanding the force
majeure provisions of Article XI, if the actual operation has not been commenced
within the time provided (including any extension thereof as specifically
permitted herein) and if any party hereto still desires to conduct said
operation, written notice proposing same must be resubmitted to the other
parties in accordance with the provisions hereof as if no prior proposal had
been made.

 

2. Operations by Less than All Parties:  If any party receiving such notice as
provided in Article VI.B.1. or VII.D.1. (Option No. 2) elects not to participate
in the proposed operation, then, in order to be entitled to the benefits of this
Article, the party or parties giving the notice and such other parties as shall
elect to participate in the operation shall, within ninety (90) days after the
expiration of the notice period of thirty (30) days (or as promptly as possible
after the expiration of the twenty-four (24) forty-eight (48) hour period when a
drilling rig is on location, as the case may be) actually commence the proposed
operation and complete it with due diligence. Operator shall perform all work
for the account of the Consenting Parties; provided, however, if no drilling rig
or other equipment is on location, and if Operator is a Non-Consenting Party,
the Consenting Parties shall either: (a) request Operator to perform the work
required by such proposed operation for the account of the Consenting Parties,
or (b) designate one (1) of the Consenting Parties as Operator to perform such
work. Consenting Parties, when conducting operations on the Contract Area
pursuant to this Article VI.B.2., shall comply with all terms and conditions of
this agreement. Nothing contained herein shall prohibit Operator or the
participatory parties from actually commencing the proposed operation before the
expiration of the notice period, nor shall the timing of such commencement
affect in any way the validity of a party’s election or deemed election.

 

If less than all parties approve any proposed operation, the proposing party,
immediately after the expiration of the applicable notice period, shall advise
the Consenting Parties of the total interest of the parties approving such
operation and its recommendation as to whether the Consenting Parties should
proceed with the operation as proposed. Each Consenting Party, within
twenty-four (24) forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) after receipt of such notice, shall advise the proposing party of its
desire to (a) limit participation to such party’s interest as shown on
Exhibit “A” or (b) carry its proportionate part of Non-Consenting Parties’
interests, and failure to advise the proposing party shall be deemed an election
under (a). In the event a drilling rig is on location, the time permitted for
such a response shall not exceed a total of twenty-four (24) forty-eight (48)
hours (inclusive of Saturday, Sunday and legal holidays). The proposing party,
at its election, may withdraw such proposal if there is insufficient
participation and shall promptly notify all parties of such decision.

 

The entire cost and risk of conducting such operations shall be borne by the
Consenting Parties in the proportions they have elected to bear same under the
terms of the preceding paragraph. Consenting Parties shall keep the leasehold
estates involved in such operations free and clear of all liens and encumbrances
of every kind created by or arising from the operations of the Consenting
Parties. If such an operation results in a dry hole, the Consenting Parties
shall plug and abandon the well and restore the surface location at their sole
cost, risk and expense. If any well drilled, reworked, deepened or plugged back
under the provisions of this Article results in a producer of oil and/or gas in
paying quantities, the Consenting Parties shall complete and equip the well to
produce at their sole cost and risk,

 

5

--------------------------------------------------------------------------------


 

and the well shall then be turned over to Operator and shall be operated by it
at the expense and for the account of the Consenting Parties. Upon commencement
of operations for the drilling, reworking, deepening or plugging back of any
such well by Consenting Parties in accordance with the provisions of this
Article, each Non-Consenting Party shall be deemed to have relinquished to
Consenting Parties, and the Consenting Parties shall own and be entitled to
receive, in proportion to their respective interests, all of such Non-Consenting
Party’s interest in the well and share of production therefrom until the
proceeds of the sale of such share, calculated at the well, or market value
thereof if such share is not sold, (after deducting production taxes, excise
taxes, royalty, overriding royalty and other interests not excepted by
Article III.D. payable out of or measured by the production from such well
accruing with respect to such interest until it reverts) shall equal the total
of the following:

 

(a)  100% of each such Non-Consenting Party’s share of the cost of any newly
acquired surface equipment beyond the wellhead connections (including, but not
limited to, stock tanks, separators, treaters, pumping equipment and piping),
plus 100% of each such Non-Consenting Party’s share of the cost of operation of
the well commencing with first production and continuing until each such
Non-Consenting Party’s relinquished interest shall revert to it under other
provisions of this Article, it being agreed that each Non-Consenting Party’s
share of such costs and equipment will be that interest which would have been
chargeable to such Non-Consenting Party had it participated in the well from the
beginning of the operations; and

 

(b)  400% of that portion of the costs and expenses of drilling, reworking,
deepening, plugging back, testing and completing, after deducting any cash
contributions received under Article VIII.C., and 400% of that portion of the
cost of newly acquired equipment in the well (to and including the wellhead
connections), which would have been chargeable to such Non-Consenting Party if
it had participated therein.

 

An election not to participate in the drilling or the deepening of a well shall
be deemed an election not to participate in any reworking or plugging back
operation proposed in such a well, or portion thereof, to which the initial
Non-Consent election applied that is conducted at any time prior to full
recovery by the Consenting Parties of the Non-Consenting Party’s recoupment
account. Any such reworking or plugging back operation conducted during the
recoupment period shall be deemed part of the cost of operation of said well and
there shall be added to the sums to be recouped by the Consenting Parties one
hundred percent (100%) of that portion of the costs of the reworking or plugging
back operation which would have been chargeable to such Non-Consenting Party had
it participated therein. If such a reworking or plugging back operation is
proposed during such recoupment period, the provisions of this Article VI.B.
shall be applicable as between said Consenting Parties in said well.

 

During the period of time Consenting Parties are entitled to receive
Non-Consenting Party’s share of production, or the proceeds therefrom,
Consenting Parties shall be responsible for the payment of all production,
severance, excise, gathering and other taxes, and all royalty, overriding
royalty and other burdens applicable to Non-Consenting Party’s share of
production not excepted by Article III.D.

 

In the case of any reworking, plugging back or deeper drilling operation, the
Consenting Parties shall be permitted to use, free of cost, all casing, tubing
and other equipment in the well, but the ownership of all such equipment shall
remain unchanged; and upon abandonment of a well after such reworking, plugging
back or deeper drilling, the Consenting Parties shall account for all such
equipment to the owners thereof, with each party receiving its proportionate
part in kind or in value, less cost of salvage.

 

Within sixty (60) days after the completion of any operation under this Article,
the party conducting the operations for the Consenting Parties shall furnish
each Non-Consenting Party with an inventory of the equipment in and connected to
the well, and an itemized statement of the cost of drilling, deepening, plugging
back, testing, completing, and equipping the well for production; or, at its
option, the operating party, in lieu of an itemized statement of such costs of
operation, may submit a detailed statement of monthly billings. Each month
thereafter, during the time the Consenting Parties are being reimbursed as
provided above, the party conducting the operations for the Consenting Parties
shall furnish the Non-Consenting Parties with an itemized statement of all costs
and liabilities incurred in the operation of the well, together with a statement
of the quantity of oil and gas produced from it and the amount of proceeds
realized from the sale of the well’s working interest production during the
preceding month. In determining the quantity of oil and gas produced during any
month, Consenting Parties shall use industry accepted methods such as, but not
limited to, metering or periodic well tests. Any amount realized from the sale
or other disposition of equipment newly acquired in connection with any such
operation which would have been owned by a Non-Consenting Party had it
participated therein shall be credited against the total unreturned costs of the
work done and of the equipment purchased in determining when the interest of
such Non-Consenting Party shall revert to it as above provided; and if there is
a credit balance, it shall be paid to such Non-Consenting Party.

 

6

--------------------------------------------------------------------------------


 

If and when the Consenting Parties recover from a Non-Consenting Party’s
relinquished interest the amounts provided for above, the relinquished interests
of such Non-Consenting Party shall automatically revert to it, and, from and
after such reversion, such Non-Consenting Party shall own the same interest in
such well, the material and equipment in or pertaining thereto, and the
production therefrom as such Non-Consenting Party would have been entitled to
had it participated in the drilling, reworking, deepening or plugging back of
said well. Thereafter, such Non-Consenting Party shall be charged with and shall
pay its proportionate part of the further costs of the operation of said well in
accordance with the terms of this agreement and the Accounting Procedure
attached hereto.

 

Notwithstanding the provisions of this Article VI.B.2., it is agreed that
without the mutual consent of all parties, no wells shall be completed in or
produced from a source of supply from which a well located elsewhere on the
Contract Area is producing, unless such well conforms to the then-existing well
spacing pattern for such source of supply.

 

The provisions of this Article shall have no application whatsoever to the
drilling of the initial well described in Article VI.A. except (a) as to
Article VII.D.1. (Option No. 2), if selected, or (b) as to the reworking,
deepening and plugging back of such initial well after if has been drilled to
the depth specified in Article VI.A. if it shall thereafter prove to be a dry
hole or, if initially completed for production, ceases to produce in paying
quantities.

 

3. Stand-By Time:  When a well which has been drilled or deepened has reached
its authorized depth and all tests have been completed, and the results thereof
furnished to the parties, stand-by costs incurred pending response to a party’s
notice proposing a reworking, deepening, plugging back or completing operation
in such a well shall be charged and borne as part of the drilling or deepening
operation just completed. Stand-by costs subsequent to all parties responding,
or expiration of the response time permitted, whichever first occurs, and prior
to agreement as to the participating interests of all Consenting Parties
pursuant to the terms of the second grammatical paragraph of Article VI.B.2.,
shall be charged to and borne as part of the proposed operation, but if the
proposal is subsequently withdrawn because of insufficient participation, such
stand-by costs shall be allocated between the Consenting Parties in the
proportion each Consenting Party’s interest as shown on Exhibit “A” bears to the
total interest as shown on Exhibit “A” of all Consenting Parties.

 

4. Sidetracking:  Except as hereinafter provided, those provisions of this
agreement applicable to a “deepening” operation shall also be applicable to any
proposal to directionally control and intentionally deviate a well from vertical
so as to change the bottom hole location (herein call “sidetracking”), unless
done to straighten the hole or to drill around junk in the hole or because of
other mechanical difficulties. Any party having the right to participate in a
proposed sidetracking operation that does not own an interest in the affected
well bore at the time of the notice shall, upon electing to participate, tender
to the well bore owners its proportionate share (equal to its interest in the
sidetracking operation) of the value of that portion of the existing well bore
to be utilized as follows:

 

(a)  If the proposal is for sidetracking an existing dry hole, reimbursement
shall be on the basis of the actual costs incurred in

the initial drilling of the well down to the depth at which the sidetracking
operation is initiated.

 

(b)  If the proposal is for sidetracking a well which has previously produced,
reimbursement shall be on the basis of the well’s salvable materials and
equipment down to the depth at which the sidetracking operation is initiated,
determined in accordance with the provisions of Exhibit “C”, less the estimated
cost of salvaging and the estimated cost of plugging and abandoning.

 

In the event that notice for a sidetracking operation is given while the
drilling rig to be utilized is on location, the response period shall be limited
to twenty-four (24) forty-eight (48) hours, exclusive of Saturday, Sunday and
legal holidays; provided, however, any party may request and receive up to eight
(8) additional days after expiration of the twenty-four (24) forty-eight (48)
hours within which to respond by paying for all stand-by time incurred during
such extended response period. If more than one party elects to take such
additional time to respond to the notice, stand by costs shall be allocated
between the parties taking additional time to respond on a day-to-day basis in
the proportion each electing party’s interest as shown on Exhibit “A” bears to
the total interest as shown on Exhibit “A” of all the electing parties. In all
other instances the response period to a proposal for sidetracking shall be
limited to thirty (30) days.

 

C.      TAKING PRODUCTION IN KIND:

 

Each party shall have the right to take in kind or separately dispose of its
proportionate share of all oil and gas produced from the Contract Area,
exclusive of production which may be used in development and producing
operations and in preparing and treating oil and gas for marketing purposes and
production unavoidably lost. Any extra expenditure incurred in the taking in
kind or separate disposition by any party of its proportionate share of the
production shall be borne by such party. Any party taking its share of
production in kind shall berequired to pay for only its proportionate share of
such part of Operator’s surface facilities which it uses.

 

7

--------------------------------------------------------------------------------


 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.

 

In the event any party shall fail to make the arrangements necessary to take in
kind or separately dispose of its proportionate share of the oil produced from
the Contract Area, Operator shall have the right, subject to the revocation at
will by the party owning it, but not the obligation, to purchase such oil or
sell it to others at any time and from time to time, for the account of the
non-taking party at the best price obtainable in the area for such production.
Any such purchase or sale by Operator shall be subject always to the right of
the owner of the production to exercise at any time its right to take in kind,
or separately dispose of, its share of all oil not previously delivered to a
purchaser. Any purchase or sale by Operator of any other party’s share of oil
shall be only for such reasonable periods of time as are consistent with the
minimum needs of the industry under the particular circumstances, but in no
event for a period in excess of one (1) year.

 

In the event one or more parties’ separate disposition of its share of the gas
causes split-stream deliveries to separate pipelines and/or deliveries which on
a day-to-day basis for any reason are not exactly equal to a party’s respective
proportionate share of total gas sales to be allocated to it, the balancing or
accounting between the respective accounts of the parties shall be in accordance
with any gas balancing agreement between the parties hereto, whether such an
agreement is attached as Exhibit “E”, or is a separate agreement.

 

D.     Access to Contract Area and Information:

 

Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations, and shall have access
at reasonable times to information pertaining to the development or operation
thereof, including Operator’s books and records relating thereto. Operator, upon
request, shall furnish each of the other parties with copies of all forms or
reports filed with governmental agencies, daily drilling reports, well logs,
tank tables, daily gauge and run tickets and reports of stock on hand at the
first of each month, and shall make available samples of any cores or cuttings
taken from any well drilled on the Contract Area. The cost of gathering and
furnishing information to Non-Operator, other than that specified above, shall
be charged to the Non-Operator that requests the Information.

 

E.     Abandonment of Wells:

 

1. Abandonment of Dry Holes:  Except for any well drilled or deepened pursuant
to Article VI.B.2., any well which has been drilled or deepened under the terms
of this agreement and is proposed to be completed as a dry hole shall not be
plugged and abandoned without the consent of all parties. Should Operator, after
diligent effort, be unable to contact any party, or should any party fail to
reply within twenty-four (24) forty-eight (48) hours (exclusive of Saturday,
Sunday and legal holidays) after receipt of notice of the proposal to plug and
abandon such well, such party shall be deemed to have consented to the proposed
abandonment. All such wells shall be plugged and abandoned in accordance with
applicable regulations and at the cost, risk and expense of the parties who
participated in the cost of drilling or deepening such well. Any party who
objects to plugging and abandoning such well shall have the right to take over
the well and conduct further operations in search of oil and/or gas subject to
the provisions of Article VI.B.

 

2. Abandonment of Wells that have Produced:  Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties. If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto. If, within thirty (30)
days after receipt of notice of the proposed abandonment of any well, all
parties do not agree to the abandonment of such well, those wishing to continue
its operation from the interval(s) of the formation(s) then open to production
shall tender to each of the other parties its proportionate share of the value
of the well’s salvable material and equipment, determined in accordance with the
provisions of Exhibit “C”, less the estimated cost of salvaging and the
estimated cost of plugging and abandoning. Each abandoning party shall assign
the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and material, all of its
interest in the well and related equipment, together with its interest in the
leasehold estate as to, but only as to, the interval or intervals of the
formation or formations then open to production. If the interest of the
abandoning party is or includes an oil and gas interest, such party shall
execute and deliver to the non-abandoning party or parties an oil and gas lease,
limited to the interval or intervals of the formation or formations then open to
production, for a term of one (1) year and so long thereafter as oil and/or gas
is produced from the interval or intervals of the formation or formations
covered thereby, such lease to be on the form attached as Exhibit

 

8

--------------------------------------------------------------------------------


 

required to pay for only its proportionate share of such part of Operator’s
surface facilities which it uses.

 

Each party shall execute such division orders and contracts as may be necessary
for the sale of its interest in production from the Contract Area, and, except
as provided in Article VII.B., shall be entitled to receive payment directly
from the purchaser thereof for its share of all production.

 

In the event any party shall fail to make the arrangements necessary to take in
kind or separately dispose of its proportionate share of the oil and gas
produced from the Contract Area, Operator shall have the right, subject to the
revocation at will by the party owning it, but not the obligation, to purchase
such oil and gas or sell it to others at any time and from time to time, for the
account of the non-taking party at the best price obtainable in the area for
such production. Any such purchase or sale by Operator shall be subject always
to the right of the owner of the production to exercise at any time its right to
take in kind, or separately dispose of, its share of all oil and gas not
previously delivered to a purchaser. Any purchase or sale by Operator of any
other party’s share of oil and gas shall be only for such reasonable periods of
time as are consistent with the minimum needs of the industry under the
particular circumstances, but in no event for a period in excess of one
(1) year. Notwithstanding the foregoing, Operator shall not make a sale,
including one into interstate commerce, of any other party’s share of gas
production without first giving such other party thirty (30) days notice of such
intended sale.

 

D.     Access to Contract Area and Information:

 

Each party shall have access to the Contract Area at all reasonable times, at
its sole cost and risk to inspect or observe operations, and shall have access
at reasonable times to information pertaining to the development or operation
thereof, including Operator’s books and records relating thereto. Operator, upon
request, shall furnish each of the other parties with copies of all forms or
reports filed with governmental agencies, daily drilling reports, well logs,
tank tables, daily gauge and run tickets and reports of stock on hand at the
first of each month, and shall make available samples of any cores or cuttings
taken from any well drilled on the Contract Area. The cost of gathering and
furnishing information to Non-Operator, other than that specified above, shall
be charged to the Non-Operator that requests the Information.

 

E.     Abandonment of Wells:

 

1. Abandonment of Dry Holes:  Except for any well drilled or deepened pursuant
to Article VI.B.2., any well which has been drilled or deepened under the terms
of this agreement and is proposed to be completed as a dry hole shall not be
plugged and abandoned without the consent of all parties. Should Operator, after
diligent effort, be unable to contact any party, or should any party fail to
reply within forty-eight (48) hours (exclusive of Saturday, Sunday and legal
holidays) after receipt of notice of the proposal to plug and abandon such well,
such party shall be deemed to have consented to the proposed abandonment. All
such wells shall be plugged and abandoned in accordance with applicable
regulations and at the cost, risk and expense of the parties who participated in
the cost of drilling or deepening such well. Any party who objects to plugging
and abandoning such well shall have the right to take over the well and conduct
further operations in search of oil and/or gas subject to the provisions of
Article VI.B.

 

2. Abandonment of Wells that have Produced:  Except for any well in which a
Non-Consent operation has been conducted hereunder for which the Consenting
Parties have not been fully reimbursed as herein provided, any well which has
been completed as a producer shall not be plugged and abandoned without the
consent of all parties. If all parties consent to such abandonment, the well
shall be plugged and abandoned in accordance with applicable regulations and at
the cost, risk and expense of all the parties hereto. If, within thirty (30)
days after receipt of notice of the proposed abandonment of any well, all
parties do not agree to the abandonment of such well, those wishing to continue
its operation from the interval(s) of the formation(s) then open to production
shall tender to each of the other parties its proportionate share of the value
of the well’s salvable material and equipment, determined in accordance with the
provisions of Exhibit “C”, less the estimated cost of salvaging and the
estimated cost of plugging and abandoning. Each abandoning party shall assign
the non-abandoning parties, without warranty, express or implied, as to title or
as to quantity, or fitness for use of the equipment and material, all of its
interest in the well and related equipment, together with its interest in the
leasehold estate as to, but only as to, the interval or intervals of the
formation or formations then open to production. If the interest of the
abandoning party is or includes an oil and gas interest, such party shall
execute and deliver to the non-abandoning party or parties an oil and gas lease,
limited to the interval or intervals of the formation or formations then open to
production, for a term of one (1) year and so long thereafter as oil and/or gas
is produced from the interval or intervals of the formation or formations
covered thereby, such lease to be on the form attached as Exhibit

 

9

--------------------------------------------------------------------------------


 

“B”. The assignments or leases so limited shall encompass the “drilling unit”
upon which the well is located. The payments by, and the assignments or leases
to, the assignees shall be in a ratio based upon the relationship of their
respective percentage of participation in the Contract Area to the aggregate of
the percentages of participation in the Contract Area of all assignees. There
shall be no readjustment of interests in the remaining portion of the Contract
Area.

 

Thereafter, abandoning parties shall have no further responsibility, liability,
or interest in the operation of or production from the well in the interval or
intervals then open other than the royalties retained in any lease made under
the terms of this Article. Upon request, at its election, Operator shall
continue to operate the assigned well for the account of the non-abandoning
parties at the rates and charges contemplated by this agreement, plus any
additional cost and charges which may arise as the result of the separate
ownership of the assigned well. Upon proposed abandonment of the producing
interval(s) assigned or leased, the assignor or lessor shall then have the
option to repurchase its prior interest in the well (using the same valuation
formula) and participate in further operations therein subject to the provisions
hereof.

 

3. Abandonment of Non-Consent Operations:  The provisions of Article VI.E.1. or
VI.E.2 above shall be applicable as between Consenting Parties in the event of
the proposed abandonment of any well excepted from said Articles; provided,
however, no well shall be permanently plugged and abandoned unless and until all
parties having the right to conduct further operations therein have been
notified of the proposed abandonment and afforded the opportunity to elect to
take over the well in accordance with the provisions of this Article VI.E.

 

ARTICLE VII.

EXPENDITURES AND LIABILITY OF PARTIES

 

A.     Liability of Parties:

 

The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area. Accordingly, the liens granted among the parties in
Article VII.B. are given to secure only the debts of each severally. It is not
the intention of the parties to create, nor shall this agreement be construed as
creating, a mining or other partnership or association, or to render the parties
liable as partners.

 

B.     Liens and Payment Defaults:

 

Each Non-Operator grants to Operator a lien upon its oil and gas rights in the
Contract Area, and a security interest in its share of oil and/or gas when
extracted and its interest in all equipment, to secure payment of its share of
expense, together with interest thereon at the rate provided in Exhibit “C”. To
the extent that Operator has a security interest under the Uniform Commercial
Code of the state, Operator shall be entitled to exercise the rights and
remedies of a secured party under the Code. The bringing of a suit and the
obtaining of judgment by Operator for the secured indebtedness shall not be
deemed an election of remedies or otherwise affect the lien rights or security
interest as security for the payment thereof. In addition, upon default by any
Non-Operator in the payment of its share of expense, Operator shall have the
right, without prejudice to other rights or remedies, to collect from the
purchaser the proceeds from the sale of such Non-Operator’s share of oil and/or
gas until the amount owed by such Non-Operator, plus interest, has been paid.
Each purchaser shall be entitled to rely upon Operator’s written statement
concerning the amount of any default. Operator grants a like lien and security
interest to the Non-Operators to secure payment of Operator’s proportionate
share of expense.

 

If any party fails or is unable to pay its share of expense within sixty (60)
days after rendition of a statement therefor by Operator, the non-defaulting
parties, including Operator, shall, upon request by Operator, pay the unpaid
amount in the proportion that the interest of each such party bears to the
interest of all such parties. Each party so paying its share of the unpaid
amount shall, to obtain reimbursement thereof, be subrogated to the security
rights described in the foregoing paragraph.

 

C.     Payments and Accounting:

 

Except as herein otherwise specifically provided, Operator shall promptly pay
and discharge expenses incurred in the development and operation of the Contract
Area pursuant to this agreement and shall charge each of the parties hereto with
their respective proportionate shares upon the expense basis provided in
Exhibit “C”. Operator shall keep an accurate record of the joint account
hereunder, showing expenses incurred and charges and credits made and received.

 

Operator, at its election, shall have the right from time to time to demand and
receive from the other parties payment in advance of their respective shares of
the estimated amount of the expense to be incurred in operations hereunder
during the next succeeding month, which right may be exercised only by
submission to each such party of an itemized statement of such estimated
expense, together with an invoice for its share thereof. Each such statement and
invoice for the payment in advance of estimated expense shall be submitted on or
before the 20th day of the next preceding month. Each party shall pay to
Operator its proportionate share of such estimate within thirty (30) fifteen
(15) days after such estimate and invoice is received. If any party fails to pay
its share of said estimate within said time, the amount due shall bear interest
as provided in Exhibit “C” until paid. Proper adjustment shall be made monthly
between advances and actual expense to the end that each party shall bear and
pay its proportionate share of actual expenses incurred, and no more.

 

D.     Limitation of Expenditures:

 

1. Drill or Deepen:  Without the consent of all parties, no well shall be
drilled or deepened, except any well drilled or deepened pursuant to the
provisions of Article VI.B.2. of this agreement. Consent to the drilling or
deepening shall include:

 

10

--------------------------------------------------------------------------------


 

x     Option No. 1:  All necessary expenditures for the drilling or deepening,
testing, completing and equipping of the well, including

necessary tankage and/or surface facilities.

 

o      Option No. 2:  All necessary expenditures for the drilling or deepening
and testing of the well. When such well has reached its authorized depth, and
all tests have been completed, and the results thereof furnished to the parties,
Operator shall give immediate notice to the Non-Operators who have the right to
participate in the completion costs. The parties receiving such notice shall
have forty-eight (48) hours (exclusive of Saturday, Sunday and legal holidays)
in which to elect to participate in the setting of casing and the completion
attempt. Such election, when made, shall include consent to all necessary
expenditures for the completing and equipping of such well, including necessary
tankage and/or surface facilities. Failure of any party receiving such notice to
reply within the period above fixed shall constitute an election by that party
not to participate in the cost of the completion attempt. If one or more, but
less than all of the parties, elect to set pipe and to attempt a completion, the
provisions of Article VI.B.2. hereof (the phrase “reworking, deepening or
plugging back” as contained in Article VI.B.2. shall be deemed to include
“completing”) shall apply to the operations thereafter conducted by less than
all parties.

 

2. Rework or Plug Back:  Without the consent of all parties, no well shall be
reworked or plugged back except a well reworked or plugged back pursuant to the
provisions of Article VI.B.2. of this agreement. Consent to the reworking or
plugging back of a well shall include all necessary expenditures in conducting
such operations and completing and equipping of said well, including necessary
tankage and/or surface facilities.

 

3. Other Operations:  Without the consent of all parties, Operator shall not
undertake any single project reasonably estimated to require an expenditure in
excess of Fifty-Thousand Dollars ($50,000.00) except in connection with a well,
the drilling, reworking, deepening, completing, recompleting, or plugging back
of which has been previously authorized by or pursuant to this agreement;
provided, however, that, in case of explosion, fire, flood or other sudden
emergency, whether of the same or different nature, Operator may take such steps
and incur such expenses as in its opinion are required to deal with the
emergency to safeguard life and property but Operator, as promptly as possible,
shall report the emergency to the other parties. If Operator prepares an
authority for expenditure (AFE) for its own use, Operator shall furnish any
Non-Operator so requesting an information copy thereof for any single project
costing in excess of Fifty-Thousand Dollars ($50,000.00) but less than the
amount first set forth above in this paragraph.

 

E.     Rentals, Shut-in Well Payments and Minimum Royalties:

 

Rentals, shut-in well payments and minimum royalties which may be required under
the terms of any lease shall be paid by the party or parties who subjected such
lease to this agreement at its or their expense. In the event two or more
parties own and have contributed interests in the same lease to this agreement,
such parties may designate one of such parties to make said payments for and on
behalf of all such parties. Any party may request, and shall be entitled to
receive, proper evidence of all such payments. In the event of failure to make
proper payment of any rental, shut-in well payment or minimum royalty through
mistake or oversight where such payment is required to continue the lease in
force, any loss which results from such non-payment shall be borne in accordance
with the provisions of Article IV.B.2.

 

Operator shall notify Non-Operator of the anticipated completion of a shut-in
gas well, or the shutting in or return to production of a producing gas well, at
least five (5) days (excluding Saturday, Sunday and legal holidays), or at the
earliest opportunity permitted by circumstances, prior to taking such action,
but assumes no liability for failure to do so. In the event of failure by
Operator to so notify Non-Operator, the loss of any lease contributed hereto by
Non-Operator for failure to make timely payments of any shut-in well payment
shall be borne jointly by the parties hereto under the provisions of
Article IV.B.3.

 

F.     Taxes:

 

Beginning with the first calendar year after the effective date hereof, Operator
shall render for ad valorem taxation all property subject to this agreement
which by law should be rendered for such taxes, and it shall pay all such taxes
assessed thereon before they become delinquent. Prior to the rendition date,
each Non-Operator shall furnish Operator information as to burdens (to include,
but not be limited to, royalties, overriding royalties and production payments)
on leases and oil and gas interests contributed by such Non-Operator. If the
assessed valuation of any leasehold estate is reduced by reason of its being
subject to outstanding excess royalties, overriding royalties or production
payments, the reduction in ad valorem taxes resulting therefrom shall inure to
the benefit of the owner or owners of such leasehold estate, and Operator shall
adjust the charge to such owner or owners so as to reflect the benefit of such
reduction. If the ad valorem taxes are based in whole or in part upon separate
valuations of each party’s working interest, then notwithstanding anything to
the contrary herein, charges to the joint account shall be made and paid by the
parties hereto in accordance with the tax value generated by each party’s
working interest. Operator shall bill the other parties for their proportionate
shares of all tax payments in the manner provided in Exhibit “C”.

 

If Operator considers any tax assessment improper, Operator may, at its
discretion, protest within the time and manner prescribed by law, and prosecute
the protest to a final determination, unless all parties agree to abandon the
protest prior to final determination. During the pendency of administrative or
judicial proceedings, Operator may elect to pay, under protest, all such taxes
and any interest and penalty. When any such protested assessment shall have been
finally determined, Operator shall pay the tax for the joint account, together
with any interest and penalty accrued, and the total cost shall then be assessed
against the parties, and be paid by them, as provided in Exhibit “C”.

 

Each party shall pay or cause to be paid all production, severance, excise,
gathering and other taxes imposed upon or with respect to the production or
handling of such party’s share of oil and/or gas produced under the terms of
this agreement.

 

11

--------------------------------------------------------------------------------


 

G.    Insurance:

 

At all times while operations are conducted hereunder, Operator shall comply
with the workmen’s compensation law of the state where the operations are being
conducted; provided, however, that Operator may be a self-insurer for liability
under said compensation laws in which event the only charge that shall be made
to the joint account shall be as provided in Exhibit “C”. Operator shall also
carry or provide insurance for the benefit of the joint account of the parties
as outlined in Exhibit “D”, attached to and made a part hereof. Operator shall
require all contractors engaged in work on or for the Contract Area to comply
with the workmen’s compensation law of the state where the operations are being
conducted and to maintain such other insurance as Operator may require.

 

In the event automobile public liability insurance is specified in said
Exhibit “D”, or subsequently receives the approval of the parties, no direct
charge shall be made by Operator for premiums paid for such insurance for
Operator’s automotive equipment.

 

ARTICLE VIII.

ACQUISITION, MAINTENANCE OR TRANSFER OF INTEREST

 

A.     Surrender of Leases:

 

The leases covered by this agreement, insofar as they embrace acreage in the
Contract Area, shall not be surrendered in whole or in part unless all parties
consent thereto.

 

However, should any party desire to surrender its interest in any lease or in
any portion thereof, and the other parties do not agree or consent thereto, the
party desiring to surrender shall assign, without express or implied warranty of
title, all of its interest in such lease, or portion thereof, and any well,
material and equipment which may be located thereon and any rights in production
thereafter secured, to the parties not consenting to such surrender. If the
interest of the assigning party is or includes an oil and gas interest, the
assigning party shall execute and deliver to the party or parties not consenting
to such surrender an oil and gas lease covering such oil and gas interest for a
term of one (1) year and so long thereafter as oil and/or gas is produced from
the land covered thereby, such lease to be on the form attached hereto as
Exhibit “B”. Upon such assignment or lease, the assigning party shall be
relieved from all obligations thereafter accruing, but not theretofore accrued,
with respect to the interest assigned or leased and the operation of any well
attributable thereto, and the assigning party shall have no further interest in
the assigned or leased premises and its equipment and production other than the
royalties retained in any lease made under the terms of this Article. The party
assignee or lessee shall pay to the party assignor or lessor the reasonable
salvage value of the latter’s interest in any wells and equipment attributable
to the assigned or leased acreage. The value of all material shall be determined
in accordance with the provisions of Exhibit “C”, less the estimated cost of
salvaging and the estimated cost of plugging and abandoning. If the assignment
or lease is in favor of more than one party, the interest shall be shared by
such parties in the proportions that the interest of each bears to the total
interest of all such parties.

 

Any assignment, lease or surrender made under this provision shall not reduce or
change the assignor’s, lessor’s or surrendering party’s interest as it was
immediately before the assignment, lease or surrender in the balance of the
Contract Area; and the acreage assigned, leased or surrendered, and subsequent
operations thereon, shall not thereafter be subject to the terms and provisions
of this agreement.

 

B.     Renewal or Extension of Leases:

 

If any party secures a renewal of any oil and gas lease subject to this
agreement, all other parties shall be notified promptly, and shall have the
right for a period of thirty (30) days following receipt of such notice in which
to elect to participate in the ownership of the renewal lease, insofar as such
lease affects lands within the Contract Area, by paying to the party who
acquired it their several proper proportionate shares of the acquisition cost
allocated to that part of such lease within the Contract Area, which shall be in
proportion to the interests held at that time by the parties in the Contract
Area.

 

If some, but less than all, of the parties elect to participate in the purchase
of a renewal lease, it shall be owned by the parties who elect to participate
therein, in a ratio based upon the relationship of their respective percentage
of participation in the Contract Area to the aggregate of the percentages of
participation in the Contract Area of all parties participating in the purchase
of such renewal lease. Any renewal lease in which less than all parties elect to
participate shall not be subject to this agreement.

 

Each party who participates in the purchase of a renewal lease shall be given an
assignment of its proportionate interest therein by the acquiring party.

 

The provisions of this Article shall apply to renewal leases whether they are
for the entire interest covered by the expiring lease or cover only a portion of
its area or an interest therein. Any renewal lease taken before the expiration
of its predecessor lease, or taken or contracted for within six (6) months after
the expiration of the existing lease shall be subject to this provision; but any
lease taken or contracted for more than six (6) months after the expiration of
an existing lease shall not be deemed a renewal lease and shall not be subject
to the provisions of this agreement.

 

The provisions in this Article shall also be applicable to extensions of oil and
gas leases.

 

C.     Acreage or Cash Contributions:

 

While this agreement is in force, if any party contracts for a contribution of
cash towards the drilling of a well or any other operation on the Contract Area,
such contribution shall be paid to the party who conducted the drilling or other
operation and shall be applied by it against the cost of such drilling or other
operation. If the contribution be in the form of acreage, the party to whom the
contribution is made shall promptly tender an assignment of the acreage, without
warranty of title, to the Drilling Parties in the proportions

 

12

--------------------------------------------------------------------------------


 

said Drilling Parties shared the cost of drilling the well. Such acreage shall
become a separate Contract Area and, to the extent possible, be governed by
provisions identical to this agreement. Each party shall promptly notify all
other parties of any acreage or cash contributions it may obtain in support of
any well or any other operation on the Contract Area. The above provisions shall
also be applicable to optional rights to earn acreage outside the Contract Area
which are in support of a well drilled inside the Contract Area.

 

If any party contracts for any consideration relating to disposition of such
party’s share of substances produced hereunder, such consideration shall not be
deemed a contribution as contemplated in this Article VIII.C.

 

D.     Maintenance of Uniform Interests:

 

For the purpose of maintaining uniformity of ownership in the oil and gas
leasehold interests covered by this agreement, no party shall sell, encumber,
transfer or make other disposition of its interest in the leases embraced within
the Contract Area and in wells, equipment and production unless such disposition
covers either:

 

1.    the entire interest of the party in all leases and equipment and
production; or

 

2.    an equal undivided interest in all leases and equipment and production in
the Contract Area.

 

Every such sale, encumbrance, transfer or other disposition made by any party
shall be made expressly subject to this agreement and shall be made without
prejudice to the right of the other parties.

 

If, at any time the interest of any party is divided among and owned by four or
more co-owners, Operator, at its discretion, may require such co-owners to
appoint a single trustee or agent with full authority to receive notices,
approve expenditures, receive billings for and approve and pay such party’s
share of the joint expenses, and to deal generally with, and with power to bind,
the co-owners of such party’s interest within the scope of the operations
embraced in this agreement; however, all such co-owners shall have the right to
enter into and execute all contracts or agreements for the disposition of their
respective shares of the oil and gas produced from the Contract Area and they
shall have the right to receive, separately, payment of the sale proceeds
thereof.

 

E.     Waiver of Rights to Partition:

 

If permitted by the laws of the state or states in which the property covered
hereby is located, each party hereto owning an undivided interest in the
Contract Area waives any and all rights it may have to partition and have set
aside to it in severalty its undivided interest therein.

 

F.     Preferential Right to Purchase:

 

Should any party desire to sell all or any part of its interests under this
agreement, or its rights and interests in the Contract Area, it shall promptly
give written notice to the other parties, with full information concerning its
proposed sale, which shall include the name and address of the prospective
purchaser (who must be ready, willing and able to purchase), the purchase price,
and all other terms of the offer. The other parties shall then have an optional
prior right, for a period of ten (10) days after receipt of the notice, to
purchase on the same terms and conditions the interest which the other party
proposes to sell; and, if this optional right is exercised, the purchasing
parties shall share the purchased interest in the proportions that the interest
of each bears to the total interest of all purchasing parties. However, there
shall be no preferential right to purchase in those cases where any party wishes
to mortgage its interests, or to dispose of its interests by merger,
reorganization, consolidation, or sale of all or substantially all of its assets
to a subsidiary or parent company or to a subsidiary of a parent company, or to
any company in which any one party owns a majority of the stock.

 

ARTICLE IX.

INTERNAL REVENUE CODE ELECTION

 

This agreement is not intended to create, and shall not be construed to create,
a relationship of partnership or an association for profit between or among the
parties hereto. Notwithstanding any provision herein that the rights and
liabilities hereunder are several and not joint or collective, or that this
agreement and operations hereunder shall not constitute a partnership, if, for
federal income tax purposes, this agreement and the operations hereunder are
regarded as a partnership, each party hereby affected elects to be excluded from
the application of all of the provisions of Subchapter “K”, Chapter 1, Subtitle
“A”, of the Internal Revenue Code of 1954, as permitted and authorized by
Section 761 of the Code and the regulations promulgated thereunder. Operator is
authorized and directed to execute on behalf of each party hereby affected such
evidence of this election as may be required by the Secretary of the Treasury of
the United States or the Federal Internal Revenue Service, including
specifically, but not by way of limitation, all of the returns, statements, and
the data required by Federal Regulations 1.761. Should there be any requirement
that each party hereby affected give further evidence of this election, each
such party shall execute such documents and furnish such other evidence as may
be required by the Federal Internal Revenue Service or as may be necessary to
evidence this election. No such party shall give any notices or take any other
action inconsistent with the election made hereby. If any present or future
income tax laws of the state or states in which the Contract Area is located or
any future income tax laws of the United States contain provisions similar to
those in Subchapter “K”, Chapter 1, Subtitle “A”, of the Internal Revenue Code
of 1954, under which an election similar to that provided by Section 761 of the
Code is permitted, each party hereby affected shall make such election as may be
permitted or required by such laws. In making the foregoing election, each such
party states that the income derived by such party from operations hereunder can
be adequately determined without the computation of partnership taxable income.

 

13

--------------------------------------------------------------------------------


 

ARTICLE X.

CLAIMS AND LAWSUITS

 

Operator may settle any single uninsured third party damage claim or suit
arising from operations hereunder if the expenditure does not exceed
Fifty-Thousand Dollars ($50,000.00) and if the payment is in complete settlement
of such claim or suit. If the amount required for settlement exceeds the above
amount, the parties hereto shall assume and take over the further handling of
the claim or suit, unless such authority is delegated to Operator. All costs and
expenses of handling, settling, or otherwise discharging such claim or suit
shall be at the joint expense of the parties participating in the operation from
which the claim or suit arises. If a claim is made against any party or if any
party is sued on account of any matter arising from operations hereunder over
which such individual has no control because of the rights given Operator by
this agreement, such party shall immediately notify all other parties, and the
claim or suit shall be treated as any other claim or suit involving operations
hereunder. All claims or suits involving title to any interest subject to this
agreement shall be treated as a claim or a suit against all parties hereto.

 

ARTICLE XI.

FORCE MAJEURE

 

If any party is rendered unable, wholly or in part, by force majeure to carry
out its obligations under this agreement, other than the obligation to make
money payments, that party shall give to all other parties prompt written notice
of the force majeure with reasonably full particulars concerning it; thereupon,
the obligations of the party giving the notice, so far as they are affected by
the force majeure, shall be suspending during, but no longer than, the
continuance of the force majeure. The affected party shall use all reasonable
diligence to remove the force majeure situation as quickly as practicable.

 

The requirement that any force majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes, lockouts, or other labor
difficulty by the party involved, contrary to its wishes; how all such
difficulties shall be handled shall be entirely within the discretion of the
party concerned.

 

The term “force majeure”, as here employed, shall mean an act of God, strike,
lockout, or other industrial disturbance, act of the public enemy, war,
blockade, public riot, lightning, fire, storm, flood, explosion, governmental
action, governmental delay, restraint or inaction, unavailability of equipment,
and any other cause, whether of the kind specifically enumerated above or
otherwise, which is not reasonably within the control of the party claiming
suspension.

 

ARTICLE XII.

NOTICES

 

All notices authorized or required between the parties and required by any of
the provisions of this agreement, unless otherwise specifically provided, shall
be given in writing by mail or telegram, postage or charges prepaid, or by telex
or telecopier and addressed to the parties to whom the notice is given at the
addresses listed on Exhibit “A”. The originating notice given under any
provision hereof shall be deemed given only when received by the party to whom
such notice is directed, and the time for such party to give any notice in
response thereto shall run from the date the originating notice is received. The
second or any responsive notice shall be deemed given when deposited in the mail
or with the telegraph company, with postage or charges prepaid, or sent by telex
or telecopier. Each party shall have the right to change its address at any
time, and from time to time, by giving written notice thereof to all other
parties.

 

ARTICLE XIII.

TERM OF AGREEMENT

 

This agreement shall remain in full force and effect as to the oil and gas
leases and/or oil and gas interests subject hereto for the period of time
selected below; provided, however, no party hereto shall ever be construed as
having any right, title or interest in or to any lease or oil and gas interest
contributed by any other party beyond the term of this agreement.

 

x     Option No. 1: So long as any of the oil and gas leases subject to this
agreement remain or are continued in force as to any part of the Contract Area,
whether by production, extension, renewal, or otherwise.

 

o      Option No. 2: In the event the well described in Article VI.A., or any
subsequent well drilled under any provision of this agreement, results in
production of oil and/or gas in paying quantities, this agreement shall continue
in force so long as any such well or wells produce, or are capable of
production, and for an additional period of           days from cessation of all
production; provided, however, if, prior to the expiration of such additional
period, one or more of the parties hereto are engaged in drilling, reworking,
deepening, plugging back, testing or attempting to complete a well or wells
hereunder, this agreement shall continue in force until such operations have
been completed and if production results therefrom, this agreement shall
continue in force as provided herein. In the event the well described in
Article VI.A., or any subsequent well drilled hereunder, results in a dry hole,
and no other well is producing, or capable of producing oil and/or gas from the
Contract Area, this agreement shall terminate unless drilling, deepening,
plugging back or reworking operations are commenced within              days
from the date of abandonment of said well.

 

It is agreed, however, that the termination of this agreement shall not relieve
any party hereto from any liability which has accrued or attached prior to the
date of such termination.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XIV.

COMPLIANCE WITH LAWS AND REGULATIONS

 

A.    Laws, Regulations and Orders:

 

This agreement shall be subject to the conservation laws of the state in which
the Contract Area is located, to the valid rules, regulations, and orders of any
duly constituted regulatory body of said state; and to all other applicable
federal, state, and local laws, ordinances, rules, regulations, and orders.

 

B.    Governing Law:

 

This agreement and all matters pertaining hereto, including, but not limited to,
matters of performance, non-performance, breach, remedies, procedures, rights,
duties, and interpretation or construction, shall be governed and determined by
the law of the state in which the Contract Area is located. If the Contract Area
is in two or more states, the law of the state of Ohio shall govern.

 

C.    Regulatory Agencies:

 

Nothing herein contained shall grant, or be construed to grant, Operator the
right or authority to waive or release any rights, privileges, or obligations
which Non-Operators may have under federal or state laws or under rules,
regulations or orders promulgated under such laws in reference to oil, gas and
mineral operations, including the location, operation, or production of wells,
on tracts offsetting or adjacent to the Contract Area.

 

With respect to operations hereunder, Non-Operators agree to release Operator
from any and all losses, damages, injuries, claims and causes of action arising
out of, incident to or resulting directly or indirectly from Operator’s
interpretation or application of rules, rulings, regulations or orders of the
Department of Energy or predecessor or successor agencies to the extent such
interpretation or application was made in good faith. Each Non-Operator further
agrees to reimburse Operator for any amounts applicable to such Non-Operator’s
share of production that Operator may be required to refund, rebate or pay as a
result of such an incorrect interpretation or application, together with
interest and penalties thereon owing by Operator as a result of such incorrect
interpretation or application.

 

Non-Operators authorize Operator to prepare and submit such documents as may be
required to be submitted to the purchaser of any crude oil sold hereunder or to
any other person or entity pursuant to the requirements of the “Crude Oil
Windfall Profit Tax Act of 1980”, as same may be amended from time to time
(“Act”), and any valid regulations or rules which may be issued by the Treasury
Department from time to time pursuant to said Act. Each party hereto agrees to
furnish any and all certifications or other information which is required to be
furnished by said Act in a timely manner and in sufficient detail to permit
compliance with said Act.

 

15

--------------------------------------------------------------------------------


 

ARTICLE XV.

OTHER PROVISIONS

 

A.  Liability of Parties:

 

The liability of the parties shall be several, not joint or collective. Each
party shall be responsible only for its obligations, and shall be liable only
for its proportionate share of the costs of developing and operating the
Contract Area.  Accordingly, the liens granted among the parties in
Article VII.B. are given to secure only the debts of each severally, and no
party shall have any liability to third parties hereunder to satisfy the default
of any other party in the payment of any expense or obligation hereunder.  It is
not the intention of the parties to create, nor shall this agreement be
construed as creating, a mining or other partnership, joint venture, agency
relationship or association, or to render the parties liable as partners,
co-venturers, or principals.  In their relations with each other under this
agreement, the parties shall not be considered fiduciaries or to have
established a confidential relationship but rather shall be free to act on an
arm’s-length basis in accordance with their own respective self-interest,
subject, however, to the obligation of the parties to act in good faith in their
dealings with each other with respect to activities hereunder.

 

B.  Liens and Security Interests:

 

Each party grants to the other parties hereto a lien upon any interest it now
owns or hereafter acquires in Oil and Gas Leases and Oil and Gas Interests in
the Contract Area, and a security interest and/or purchase money security
interest in any interest it now owns or hereafter acquires in the personal
property and fixtures on or used or obtained for use in connection therewith, to
secure performance of all of its obligations under this agreement including but
not limited to payment of expense, interest and fees, the proper disbursement of
all monies paid hereunder, the assignment or relinquishment of interest in Oil
and Gas Leases as required hereunder, and the proper performance of operations
hereunder.  Such lien and security interest granted by each party hereto shall
include such party’s leasehold interests, working interests, operating rights,
and royalty and overriding royalty interests in the Contract Area now owned or
hereafter acquired and in lands pooled or unitized therewith or otherwise
becoming subject to this agreement, the Oil and Gas when extracted therefrom and
equipment situated thereon or used or obtained for use in connection therewith
(including, without limitation, all wells, tools, and tubular goods), and
accounts (including, without limitation, accounts arising from gas imbalances or
from the sale of Oil and/or Gas at the wellhead), contract rights, inventory and
general intangibles relating thereto or arising therefrom, and all proceeds and
products of the foregoing.

 

To perfect the lien and security agreement provided herein, each party hereto
shall execute and acknowledge the Memorandum of Operating Agreement supplement
and/or any financing statement prepared and submitted by any party hereto in
conjunction herewith or at any  time following execution hereof, and Operator is
authorized to file this agreement or the recording supplement executed herewith
as a lien or mortgage in the applicable real estate records and as a financing
statement with the proper officer under the Uniform Commercial Code in the state
in which the Contract Area is situated and such other states as Operator shall
deem appropriate to perfect the security interest granted hereunder.  Any party
may file this agreement, the recording supplement executed herewith, or such
other documents as it deems necessary as a lien or mortgage in the applicable
real estate records and/or a financing statement with the proper officer under
the Uniform Commercial Code.

 

Each party represents and warrants to the other parties hereto that the lien and
security interest granted by such party to the other parties shall be a first
and prior lien, and each party hereby agrees to maintain the priority of said
lien and security interest against all persons acquiring an interest in Oil and
Gas Leases and Interests covered by this agreement by, through or under such
party.  All parties acquiring an interest in Oil and Gas Leases and Oil and Gas
Interests covered by this agreement, whether by assignment, merger, mortgage,
operation of law, or otherwise, shall be deemed to have taken subject to the
lien and security interest granted by this Article VII.B. as to all obligations
attributable to such interest hereunder whether or not such obligations arise
before or after such interest is acquired.

 

To the extent that parties have a security interest under the Uniform Commercial
Code of the state in which the Contract Area is situated, they shall be entitled
to exercise the rights and remedies of a secured party under the Code. The
bringing of a suit and the obtaining of judgment by a party for the secured
indebtedness shall not be deemed an election of remedies or otherwise affect the
lien rights or security interest as security for the payment thereof.  In
addition, upon default by any party in the payment of its share of expenses,
interests or fees, or upon the improper use of funds by the Operator, the other
parties shall have the right, without prejudice to other rights or remedies, to
collect from the purchaser the proceeds from the sale of such defaulting party’s
share of Oil and Gas until the amount owed by such party, plus interest as
provided in “Exhibit C,” has been received, and shall have the right to offset
the amount owed against the proceeds from the sale of such defaulting party’s
share of Oil and Gas.  All purchasers of production may rely on a notification
of default from the non-defaulting party or parties stating the amount due as a
result of the default, and all parties waive any recourse available against
purchasers for releasing production proceeds as provided in this paragraph.

 

If any party fails to pay its share of cost within one hundred twenty (120) days
after rendition of a statement therefor by Operator, the non-defaulting parties,
including Operator, shall upon request by Operator, pay the unpaid amount in the
proportion that the interest of each such party bears to the interest of all
such parties.  The amount paid by each party so paying its share of the unpaid
amount shall be secured by the liens and security rights described in
Article VII.B., and each paying party may independently pursue any remedy
available hereunder or otherwise.

 

If any party does not perform all of its obligations hereunder, and the failure
to perform subjects such party to foreclosure or execution proceedings pursuant
to the provisions of this agreement, to the extent allowed by governing law, the
defaulting party waives any available right of redemption from and after the
date of judgment, any required valuation or appraisement of the mortgaged or
secured property prior to sale, any available right to stay execution or to
require a marshaling of assets and any required bond in the event a receiver is
appointed.  In addition, to the extent permitted by applicable law, each party
hereby grants to the other parties a power of sale as to any property that is
subject to the lien and security rights granted hereunder, such power to be
exercised in the manner provided by applicable law or otherwise in a
commercially reasonable manner and upon reasonable notice.

 

16

--------------------------------------------------------------------------------


 

Each party agrees that the other parties shall be entitled to utilize the
provisions of Oil and Gas lien law or other lien law of any state in which the
Contract Area is situated to enforce the obligations of each party hereunder. 
Without limiting the generality of the foregoing, to the extent permitted by
applicable law, Non-Operators agree that Operator may invoke or utilize the
mechanics’ or materialmen’s lien law of the state in which the Contract Area is
situated in order to secure the payment to Operator of any sum due hereunder for
services performed or materials supplied by Operator.

 

C.  Defaults and Remedies:

 

If any party fails to discharge any financial obligation under this agreement,
including without limitation the failure to make any advance under the preceding
Article VII.C. or any other provision of this agreement, within the period
required for such payment hereunder, then in addition to the remedies provided
in Article VII.B. or elsewhere in this agreement, the remedies specified below
shall be applicable.  For purposes of this Article VII.D., all notices and
elections shall be delivered only by Operator, except that Operator shall
deliver any such notice and election requested by a non-defaulting Non-Operator,
and when Operator is the party in default, the applicable notices and elections
can be delivered by any Non-Operator. Election of any one or more of the
following remedies shall not preclude the subsequent use of any other remedy
specified below or otherwise available to a non-defaulting party.

 

1. Suspension of Rights: Any party may deliver to the party in default a Notice
of Default, which shall specify the default, specify the action to be taken to
cure the default, and specify that failure to take such action will result in
the exercise of one or more of the remedies provided in this Article.  If the
default is not cured within thirty (30) days of the delivery of such Notice of
Default, all of the rights of the defaulting party granted by this agreement may
upon notice be suspended until the default is cured, without prejudice to the
right of the non-defaulting party or parties to continue to enforce the
obligations of the defaulting party previously accrued or thereafter accruing
under this agreement.  If Operator is the party in default, the Non-Operators
shall have in addition the right, by vote of Non-Operators owning a majority in
interest in the Contract Area after excluding the voting interest of Operator,
to appoint a new Operator effective immediately.  The rights of a defaulting
party that may be suspended hereunder at the election of the non-defaulting
parties shall include, without limitation, the right to receive information as
to any operation conducted hereunder during the period of such default, the
right to elect to participate in an operation proposed under Article VI.B. of
this agreement, the right to participate in an operation being conducted under
this agreement even if the party has previously elected to participate in such
operation, and the right to receive proceeds of production from any well subject
to this agreement.

 

2. Suit for Damages: Non-defaulting parties or Operator for the benefit of
non-defaulting parties may sue (at joint account expense) to collect the amounts
in default, plus interest accruing on the amounts recovered from the date of
default until the date of collection at the rate specified in Exhibit “C”
attached hereto.  Nothing herein shall prevent any party from suing any
defaulting party to collect consequential damages accruing to such party as a
result of the default.

 

3. Deemed Non-Consent: The non-defaulting party may deliver a written Notice of
Non-Consent Election to the defaulting party at any time after the expiration of
the thirty-day cure period following delivery of the Notice of Default, in which
event if the billing is for the drilling a new well or the Plugging Back,
Sidetracking, Reworking or Deepening of a well which is to be or has been
plugged as a dry hole, or for the Completion or Recompletion of any well, the
defaulting party will be conclusively deemed to have elected not to participate
in the operation and to be a Non-Consenting Party with respect thereto under
Article VI.B. or VI.C., as the case may be, to the extent of the costs unpaid by
such party, notwithstanding any election to participate theretofore made.  If
election is made to proceed under this provision, then the non-defaulting
parties may not elect to sue for the unpaid amount pursuant to Article VII.D.2.

 

Until the delivery of such Notice of Non-Consent Election to the defaulting
party, such party shall have the right to cure its default by paying its unpaid
share of costs plus interest at the rate set forth in Exhibit “C,” provided,
however, such payment shall not prejudice the rights of the non-defaulting
parties to pursue remedies for damages incurred by the non-defaulting parties as
a result of the default.  Any interest relinquished pursuant to this
Article VII.D.3. shall be offered to the non-defaulting parties in proportion to
their interests, and the non-defaulting parties electing to participate in the
ownership of such interest shall be required to contribute their shares of the
defaulted amount upon their election to participate therein.

 

4. Advance Payment: If a default is not cured within thirty (30) days of the
delivery of a Notice of Default, Operator, or

Non-Operators if Operator is the defaulting party, may thereafter require
advance payment from the defaulting party of such defaulting party’s anticipated
share of any item of expense for which Operator, or Non-Operators, as the case
may be, would be entitled to reimbursement under any provision of this
agreement, whether or not such expense was the subject of the previous default. 
Such right includes, but is not limited to, the right to require advance payment
for the estimated costs of drilling a well or Completion of a well as to which
an election to participate in drilling or Completion has been made.  If the
defaulting party fails to pay the required advance payment, the non-defaulting
parties may pursue any of the remedies provided in the Article VII.D. or any
other default remedy provided elsewhere in this agreement.  Any excess of funds
advanced remaining when the operation is completed and all costs have been paid
shall be promptly returned to the advancing party.

 

D.  Costs Associated with Use of Consultants:

 

Operator may charge the reasonable costs of consultants, including attorneys,
necessary to secure regulatory permits and approvals for drilling wells, laying
pipelines, collecting and discharging water and any other matters related to the
project.

 

E.  Advances of Cost of Operations:

 

Notwithstanding the provisions of Article VII.C herein to the contrary, Operator
may require from any other party advance payment, no more than 30 days prior to
commencement of operations, within 15 days after billing, or within 48 hours
after billing in the event of a proposed completion or in the event a drilling
rig is on location, of such other party’s anticipated share of any item of
expense for which the Operator would be entitled to reimbursement under any
provision of this agreement.  Such right includes, but is not limited to, the
right to require advance payment for the estimated costs of drilling a well or
completion of a well as to which an election to participate in drilling or
completion has been made.  For horizontal wells, the requirement for advance
payment shall apply to a party’s share of both the drilling and the completion
costs associated with the proposed well. Any amounts advanced by a Non-Operator
hereunder in excess of that which is reasonably expected to be needed by
Operator to complete the operations for which the funds were advanced shall be
promptly refunded to such Non-Operator.

 

17

--------------------------------------------------------------------------------


 

F.  Operator Affiliates:

 

Notwithstanding the provisions of Article V. herein to the contrary, a party to
this agreement that has been designated as the Operator under this Agreement
(“Party”) may employ a subsidiary or affiliate to serve as Operator so long as
the Party owns an interest in the Contract Area and is otherwise in compliance
with the provisions of this Agreement. However, at such time as the Party sells
its interest or no longer owns an interest in the Contract Area, the Party’s
subsidiary or affiliate that is serving as Operator shall be deemed to have
resigned just as if the Party had been serving as Operator. Furthermore, the
Operator’s failure to observe or comply with the provisions of this Agreement
may be applied and enforced against the Party just as if the Party was serving
as the Operator. Therefore, the provisions of this Agreement may be enforced
interchangeably between the Operator and the Party just as if they are one
entity.

 

G. Operations Necessary to Maintain a Lease(s) in Force:

 

Notwithstanding the provisions of this Agreement and particularly Article VI, if
any proposed operations are necessary to maintain a lease covered by this
Agreement in force, or an agreement to earn a lease(s) which would otherwise
expire unless such operations are conducted, then in addition to being penalized
under Article VI.B.2. (a) and (b), each Non-Consenting Party shall assign to
Consenting Parties all of such Non-Consenting Party’s right, title and interest
in and to the lease(s) or portion thereof or such agreement which would be lost
or not earned if such operations were not conducted. Such assignment shall be
promptly due upon commencement of said proposed operations by Consenting Parties
and if the assignment is in favor of more than one party the assigned interest
shall be shared by the Consenting Parties unless otherwise agree to in writing.
Thereafter, such acreage covered by said assignment shall not be subject to the
terms of this Agreement, but shall be deemed to be subject to an agreement
identical to this Agreement changed only in Exhibit “A” to indicate the
Consenting Parties and their percentages. For purposes of defining necessary
operations to maintain a lease or agreement to earn a lease(s) in force which
would otherwise expire, such operations will be deemed necessary if proposed
within six (6) months of the date the lease or agreement would otherwise expire.

 

H.           Non-consent on Developed Properties:

 

In the event that a Party elects under Article VI.B, to non-consent any
operation for any well(s) on a lease which has had prior development, and has,
or has planned a separate tank battery or other necessary equipment, facilities
or infrastructure that is required to separately account for the interests from
the non-consent operation under Article VI.B.2(a), shall carry a penalty of
400%.

 

I.  Conflict of Terms:

 

In the event of a conflict between the typewritten portion and printed portions
hereof in this Operating Agreement, the typewritten portions shall prevail.

 

In the event of a conflict between the provisions of this Article XV and any
other provisions of the printed portions of the Operating Agreement, the
provisions of this Article XV shall control and prevail.

 

J.  Metering of Production:

 

In the event of transfer, sale, encumbrance or other disposition of interest
within the Contract Area which creates the necessity of separate measurement of
production, the party creating the necessity for such separate measurement shall
alone bear the cost of purchase, installation and operation of such facilities.

 

K.   Arbitration:

 

If any claim or controversy arises out of, or relates to, this Agreement,
Operator and Non-Operators shall make a good faith attempt to resolve the matter
through their senior management representatives, and said personnel of Operator
and each Non-Operator shall meet in person and make a good faith attempt to
resolve or settle the matter.  In the event that Operator and senior management
of the Non-Operators cannot settle the claim or controversy, Operator and the
Non-Operators agree to resolve or settle the matter in accordance with the
rules of the American Arbitration Association then in effect including the
sharing and payment of costs provided in said rules. If the rules do not address
the sharing and payment of costs, then said costs shall be borne proportionately
between Operator and the Non-Operators in accordance with their respective after
payout interests.

 

The Arbitration shall be in Oklahoma City, Oklahoma, or such other place within
the United States on which Operator and the Non-Operators agree, and shall be
held before a disinterested third party arbitrator with a minimum of ten
(10) years of experience, and qualified in the area under dispute, selected by
mutual agreement of Operator and the Non-Operators. If the Non-Operators are
unable to promptly agree upon an arbitrator, any Non-Operator may apply to the
Senior Judge of the United States District Court for the Western District of
Oklahoma who shall appoint such arbitrator.

 

Notwithstanding any provisions contained in the Rules of the American
Arbitration Association, Operator and the Non-Operators shall, prior to any
arbitration hearing, be entitled to discovery of all documents and information
reasonably necessary for a full understanding of any legitimate issue raised in
the arbitration. They may use all legal methods of discovery, including but not
limited to depositions, requests for admissions, interrogatories and requests
for production of documents. In addition thereto, Operator and/or any
Non-Operator may use discovery for any matter or use any method of discovery
allowed under the Federal Rules of Civil Procedure. The time period for
compliance shall be set by the arbitrator, who may also set reasonable limits on
the scope of such discovery. The decision of the arbitrator shall be in writing
and include a statement of facts and conclusion of law and shall be final and
binding upon Operator and the Non-Operators. Operator and the Non-Operators
hereto consent to and do hereby submit to the jurisdiction of the Courts
(Federal and State) of Garfield County, Oklahoma, for all purposes in connection
with the arbitration, including the enforcement of the award and/or findings of
the arbitrator.

 

L.   Additional Definitions (Continued from Article I):

 

1.

 

The term “lateral” shall mean that portion of a wellbore that deviates from
approximate vertical orientation and all wellbore beyond such deviation to total
depth.

 

 

 

2.

 

The term “horizontal well” shall mean a well containing a single lateral in
which the wellbore deviates from approximate vertical orientation to approximate
horizontal orientation in order to drill within and test a specific geological
interval, utilizing deviation equipment, services, and technology. This shall
include similar operations conducted in the re-entry of an existing wellbore.

 

 

 

3.

 

The term “multi-lateral well” shall mean a well which contains more than one
lateral and in which the wellbores deviate from approximate vertical orientation
to approximate horizontal orientation in order to drill within and test a
specific geological interval, utilizing deviation equipment, services and
technology. This shall include similar operations conducted in the re-entry of
an existing wellbore.

 

18

--------------------------------------------------------------------------------


 

4.

 

The term “total depth” shall apply to all multi-lateral or horizontal wells
drilled pursuant to this Agreement and shall mean the distance from the surface
of the ground to the terminus of the wellbore. Each lateral together with the
common vertical wellbore shall be considered a single wellbore and shall have a
corresponding total depth if the production from each lateral is to be measured
separately and not commingled in the vertical wellbore. If the production from
each lateral is to be commingled in the common vertical wellbore then the
lateral(s) and vertical wellbore shall be considered collectively as a single
wellbore. When the proposed operation is the drilling of, or operations on, a
well containing a lateral component, the term “depth” whenever used in this
Agreement shall be deemed to read “total measured depth” insofar as it applies
to such well.

 

 

 

5.

 

The term “deepen” when used in conjunction with a horizontal or multi-lateral
well shall mean an operation whereby a lateral is drilled to a distance greater
than the distance set out in Article VI.A.

 

 

 

6.

 

For the purposes of this Agreement, as to a horizontal or multi-lateral well,
the term “plug back” shall mean an operation to test or complete the well at a
stratigraphically shallower geological horizon in which an operation has been or
is being completed and which is not within an existing lateral.

 

M.   Substitute Well Provision:

 

In the event any well drilled hereunder is lost for any reason prior to being
drilled to the proposed total depth for such, or Operator has encountered during
drilling mechanical conditions which would, in Operator’s opinion, make further
drilling in any test well hereunder impracticable or inadvisable, Operator may
abandon said test well and thereafter may commence operations for a substitute
well for any such well (which has been lost or abandoned) within ninety (90)
days after abandonment, to the same proposed total depth, drilled in the same
quarter section (unless a different location is agreeable to both parties), and
drilled subject to the same terms and conditions as the provided for the well so
lost or abandoned. Such substitute well shall thereafter be considered as the
originally proposed test well under this Agreement.

 

N.   Payment of Royalties:

 

Notwithstanding the provisions of Article III.B herein to the contrary, so long
as the Drilling Unit for the productive Zone(s) is identical with the Contract
Area, each party shall pay or deliver, or cause to be paid or delivered, all
burdens on production from the Contract Area due under the terms of the Oil and
Gas Lease(s) which such party has contributed to this agreement, and shall
indemnify, defend and hold the other parties free from any liability therefore.

 

O.  Regulations:

 

Any state or Federal regulation, penalties and/or assessments which may be
lawfully applied to Operator as the result of any action by said Operator in
Operator’s conduct of the operations hereunder, shall be shared by the Operator
and the Non-Operators in proportion to their interests as set forth in
Exhibit “A” hereof provided there is no fraud, intentional misrepresentation or
other act of gross negligence or willful misconduct by the Operator.

 

P. Priority of Operations:

 

Where a well, authorized under the terms of this Agreement by all parties (or by
less than all parties under Article VI.B.2) and the parties participating in the
well cannot agree upon the sequence and timing of further operations regarding
the well, the following elections shall control in the order enumerated below:

 

1.                                      Prior to reaching the objective depth or
zone:

a.              Drilling the well to its objective depth.

b.              In the event that impenetrable conditions or mechanical
difficulties prevent reaching the objective depth or zone, a proposal to
sidetrack in an effort to reach the objective depth or zone shall have priority
over a proposal to attempt a completion in a zone already reached.

 

2.                                      After the objective depth or zone has
been reached:

a.              an election to conduct additional logging, coring or testing;

b.              an election to attempt to complete the well at the objective
depth or zone;

c.               an election to deepen the well;

d.              an election to plug back and attempt to complete the well;

e.               an election to sidetrack the well;

f.                an election to plug and abandon the well;

 

It is provided however, that if at the time said participating parties are
considering any of the above elections the hole is in such a condition that a
reasonably prudent operator would not conduct the operations contemplated by the
particular election involved for fear of placing the hole or objective formation
in jeopardy, such election shall be eliminated from the sequence set forth
above.

 

19

--------------------------------------------------------------------------------


 

ARTICLE XVI.

MISCELLANEOUS

 

This agreement shall be binding upon and shall inure to the benefit of the
parties hereto and to their respective heirs, devisees, legal representatives,
successors and assigns.

 

This instrument may be executed in any number of counterparts, each of which
shall be considered an original for all purposes.

 

IN WITNESS WHEREOF, this agreement shall be effective as of 6th day of May,
(year) 2011. Gulfport Energy Corporation, who has prepared and circulated this
form for execution, represents and warrants that the form was printed from and
with the exception listed below, is identical to the AAPL Form 610-1982 Model
Form Operating Agreement, as published in computerized form by Forms
On-A-Disk, Inc. No changes, alterations, or modifications, other than those in
Articles amended herein, have been made to the form.

 

 

 

OPERATOR

 

 

 

 

 

 

 

 

Gulfport Energy Corporation

 

 

 

 

 

 

 

 

/s/ James D. Palm

 

 

By: James D. Palm

 

 

Title: CEO

 

 

 

 

 

 

 

 

NON-OPERATORS

 

 

 

 

 

 

Windsor Ohio, LLC

 

Rhino Exploration, L.L.C.

 

 

 

/s/ Paul Jacobi

 

/s/ David G. Zatezalo

By: Paul Jacobi

 

By: David G. Zatezalo

Title: Vice President

 

Title: President and CEO

 

20

--------------------------------------------------------------------------------


 

EXHIBIT “A”

 

Attached to and made a part of that certain Joint Operating Agreement by and
between Gulfport Energy Corporation, as Operator and Windsor Ohio LLC and Rhino
Exploration L.L.C., as Non-Operators dated May 6, 2011.

 

1.             Contract Area

 

[g200591ko05i001.jpg]

 

2.                                      Restrictions, if any, as to depths
formations or substances are those set forth in the Oil and Gas Leases of
Assignments of Record.

 

3.             Percentage of interest to the parties to this Agreement:

 

Working Interest:

 

Gulfport Energy Corporation

 

50.0000

%

 

 

 

 

Windsor Ohio LLC

 

45.0000

%

 

 

 

 

Rhino Exploration LLC

 

5.0000

%

 

 

 

 

Total

 

100.0000

%

 

4.             Oil and gas leases subject to this Agreement:

 

To be described for each prospect area.

 

21

--------------------------------------------------------------------------------


 

5.             Addresses of the parties to this agreement:

 

Gulfport Energy Corporation

 

14313 N. May Avenue, Suite 100

 

Oklahoma City, OK 73134

 

Fax: (405) 848-8816

 

 

 

Windsor Ohio LLC

 

14301 Caliber Dr., Suite 300

 

Oklahoma City, OK 73134

 

Fax: (405) 286-5927

 

 

 

Rhino Exploration LLC

 

424 Lewis Hargett Circle, Suite 250

 

Lexington, KY 40503

 

Fax: (859)-389-6588

 

 

22

--------------------------------------------------------------------------------